Harrison, J.
All the questions presented in this case, — an action instituted in the district court of Phelps county by plaintiffs in error, and removed to this court by proceedings in error, — would require for their proper determination a *627reference to and an examination of the bill of exceptions. The document in the record which purports to be such bill is not authenticated by the clerk of the trial court and will not be considered by this court. (Romberg v. Fokken, 47 Neb., 198.) It follows that thé judgment of the district court will be
Affirmed.